FILED
                              NOT FOR PUBLICATION                           FEB 26 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ANTONIO MORENO-LOZOYA; JORGE                      No. 10-73524
MORENO-BARBA; SILVIA BARBA-
MARTINEZ, a.k.a. Silvia Barba-Moreno,             Agency Nos. A088-360-100
                                                              A088-360-101
               Petitioners,                                   A088-360-102

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted January 9, 2013 **

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Antonio Moreno-Lozoya, Silvia Barba-Martinez, and Jorge Moreno-Barba

(“Petitioners”) petition for review of the Board of Immigration Appeals’ (“BIA”)




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision denying their motion to reopen proceedings. We have jurisdiction under 8

U.S.C. § 1252, and we deny the petition for review.1

      We review the BIA’s ruling on a motion to reopen for abuse of discretion.

Hernandez v. Mukasey, 524 F.3d 1014, 1017 (9th Cir. 2008). Questions of law are

reviewed de novo. Id.

      Petitioners contend that the BIA erred by denying the motion to reopen

because they submitted evidence material to their asylum claim and presented

prima facie claims for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). According to Petitioners, the evidence they

submitted with their motion to reopen is material to their asylum claim because it

shows that residents of Casas Grandes are specifically targeted by drug cartels and

that they have a well-founded fear of persecution. However, to be eligible for

asylum, Petitioners would have to prove a well-founded fear of persecution on

account of a protected ground, and Petitioners did not present any evidence to

support a claim that they would be targeted for persecution on account of their

residency in the town of Casas Grandes. See 8 U.S.C. §§ 1158(b)(1)(B)(i) and

1101(a)(42)(A); Zetino v. Holder, 622 F.3d 1007, 1015-16 (9th Cir. 2010) (holding



      1
       Because the parties are familiar with the facts and procedural history
underlying this appeal, we do not recount them here.

                                          2                                     10-73524
that an “alien’s desire to be free from harassment by criminals motivated by theft

or random violence by gang members bears no nexus to a protected ground”);

Bhasin v. Gonzales, 423 F.3d 977, 984 (9th Cir. 2005). Therefore, they did not

present “material” new evidence regarding their asylum claim. See Najmabadi v.

Holder, 597 F.3d 983, 990 (9th Cir. 2010) (holding that evidence presented with

motion to reopen was not material because it merely recounted generalized

conditions that failed to demonstrate that petitioner’s situation was appreciably

different from the dangers faced by her fellow citizens). Accordingly, the BIA

properly addressed the materiality of the submitted evidence and did not abuse its

discretion in deciding not to reopen proceedings for the asylum claim. See 8

C.F.R. § 1003.2(c)(1); Najmabadi, 597 F.3d at 986.

      Petitioners point us to no evidence in the record tending to prove prima facie

eligibility for withholding of removal or CAT protection. See Al-Harbi v. INS, 242

F.3d 882, 888 (9th Cir. 2001) (recognizing that, to qualify for withholding of

removal, the applicant must demonstrate a clear probability of persecution on

account of one of the specified grounds); see also Azanor v. Ashcroft, 364 F.3d

1013, 1018-19 (9th Cir. 2004) (recognizing that, to qualify for reopening for CAT

protection, the applicant must establish a prima facie case that it is more likely than

not that he will suffer the intentional infliction of pain or suffering by or at the


                                             3                                     10-73524
instigation of or with the consent or acquiescence of a person acting in an official

capacity). In any event, we must refrain from ruling on Petitioners’ contentions

regarding withholding of removal and CAT protection, because these issues were

not addressed by the BIA. See Najmabadi, 597 F.3d at 986 (holding that this

court’s review is limited to grounds actually relied upon by the BIA). Petitioners do

not contend that the BIA erred by failing to address these issues, and such a

contention is therefore waived. See Martinez–Serrano v. INS, 94 F.3d 1256, 1259-

60 (9th Cir. 1996) (holding that issues not specifically raised and argued in a party’s

opening brief are waived).

      PETITION FOR REVIEW DENIED.




                                           4                                    10-73524